         Case 1:18-cv-11413-AT-SDA Document 99 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       6/11/2020
 Anthony B. Nelson,

                                 Plaintiff,
                                                            1:18-cv-11413 (AT) (SDA)
                   -against-
                                                            ORDER FOR
 Diane Argyropoulous et al.,                                TELEPHONE CONFERENCE

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties and non-party JPS Petroleum Inc. are directed to appear for a Telephone

Conference in this action on Monday, June 22, 2020 at 11:00 a.m. During the conference, the

Court intends to address Defendant MMNA’s June 10, 2020 Letter Motion (ECF No. 98), the JPS

Petroleum subpoena (see, e.g., ECF No. 96) and any other issues the parties would like to raise.

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

       A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              June 11, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
